DENIED; Opinion Filed June 26, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00340-CV

                              IN RE H.E. TRANS, INC., Relator

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-11-09546

                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Francis, and Lewis
                                   Opinion by Justice Lewis


       Relator, H.E. Trans, Inc., filed this petition for writ of mandamus after the trial court

ordered a new trial. The facts and issues are well known to the parties so we do not recount them

here. Based on the record before us, we conclude relator has not shown it is entitled to the relief

requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992)

(orig. proceeding). Accordingly, we DENY relator’s petition for writ of mandamus.




                                                   /David Lewis/
                                                   DAVID LEWIS
                                                   JUSTICE


140340F.P05